ORDER

Upon consideration of the Joint Petition for Placement on Inactive Status submitted to this Court by Petitioner and Respondent, it is this 23rd day of April, 1997
ORDERED by the Court of Appeals of Maryland that the Joint Petition be, and it is hereby, granted and Ronald L. Mattie is to be placed on Inactive Status subject to further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Ronald L. Mattie from the register of attorneys in this Court until further order of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-713.